

Exhibit 10.15


CONFIRMATION, REAFFIRMATION AND AMENDMENT OF
PLEDGE AGREEMENT


Dated: As of November 25, 2008


Reference is made to (i) that certain Note Purchase and Private Shelf Agreement,
dated as of February 11, 2005 (the “Original Note Purchase Agreement”), by and
between Kinro, Inc., an Ohio corporation (“Kinro”), Lippert Components, Inc., a
Delaware corporation (“Lippert Components”, and together with Kinro,
collectively, the “Co-Issuers”), Drew Industries Incorporated, a Delaware
corporation, Prudential Investment Management, Inc. (“Prudential”) and each of
the holders of the 2005 Notes (as defined below) (Prudential and the holders of
the 2005 Notes, collectively, the “Noteholders”) pursuant to which the
Co-Issuers authorized the issue of their senior promissory notes in the
aggregate principal amount of up to $60,000,000 and (ii) that certain Amended
and Restated Note Purchase and Private Shelf Agreement, dated as of June 13,
2006 (the “Existing Note Purchase Agreement”), by and between the Co-Issuers,
the Parent, the Noteholders and each of the holders of the 2006 Notes (as
defined below) pursuant to which the Original Note Purchase Agreement was
amended and restated and the Co-Issuers authorized the issuance of their senior
promissory notes in the aggregate principal amount of $60,000,000 (of which up
to $40,000,000 could be floating rate senior promissory notes). The Existing
Note Purchase Agreement and the 2005 Notes (as defined in the Amended Agreement)
are being amended and restated (as so amended and restated, the 2005 Notes shall
be referred to herein as the “Amended Notes”) pursuant to the terms of the
Second Amended and Restated Note Purchase and Private Shelf Agreement, of even
date herewith (the “Amended Agreement”). Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Amended Agreement.
 
Each of the undersigned (each a “Pledgor” and collectively the “Pledgors”)
executed and delivered the Pledge Agreement in favor of JPMorgan Chase Bank,
N.A., as security trustee (the “Trustee”) for the benefit of the Noteholders in
connection with the execution and delivery of the Original Note Purchase
Agreement and the issuance and sale of the 2005 Notes. Each of the Pledgors
hereby agrees, acknowledges and affirms that (i) its obligations and liabilities
under the Pledge Agreement continue to be validly due and owing and in full
force and effect, (ii) such obligations and liabilities extend to the
obligations and liabilities of the Pledgors under the Amended Agreement, the
Amended Notes and any and all Shelf Notes issued pursuant to the Amended
Agreement, and (iii) it has no defense, offset, counterclaim, right of
recoupment or independent claim against the Noteholders with respect to the
Pledge Agreement, the Amended Agreement, the Amended Notes or otherwise.
 
The Parent and the Existing Noteholders agree that (i) the reference to
$60,000,000 in the second paragraph of the Pledge Agreement is deleted and
replaced with $125,000,000, and (ii) Schedule I to the Pledge Agreement is
deleted and replaced with the Schedule I attached hereto.
 

--------------------------------------------------------------------------------


 
Each of the Pledgors agrees, acknowledges and affirms that the Amended Agreement
and the Amended Notes are not intended by the parties to be, novations of the
Existing Note Purchase Agreement or the Existing Notes, the pledges and security
interests granted to the Trustee pursuant to the Pledge Agreement shall remain
valid, binding and in full force and effect as of the date of the Pledge
Agreement, subject to the terms of the Pledge Agreement, and any breach or
default by the Pledgors under the Pledge Agreement in existence immediately
prior to the execution and delivery of the Amended Agreement shall continue to
exist and remain in effect, and shall not be deemed to be waived, released,
discharged or otherwise excused, and all rights and remedies of the Trustee in
respect thereof may be fully exercised by the Trustee on or after the date
hereof in accordance with the Pledge Agreement. Although each of the Pledgors
has been informed of the matters set forth herein and has acknowledged and
agreed to the same, each Pledgor understands that the Noteholders have no
obligation to inform any Pledgor of such matters in the future or to seek any
Pledgor’s acknowledgment or agreement to future amendments, waivers or consents,
and nothing herein shall create such a duty.
 
Each of the undersigned also represents and warrants to the Noteholders that all
of the representations and warranties made by the undersigned in the Pledge
Agreement are true and correct on the date hereof as if made on and as of the
date hereof, except to the extent that any of such representations and
warranties relate by their terms to a prior date (which remain true and correct
as of such prior date).
 
[Remainder of page intentionally left blank. Next page is signature page.]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Confirmation and
Reaffirmation of Pledge Agreement to be executed on its behalf, as of the date
first above written, by one of its duly authorized officers.


JPMORGAN CHASE BANK, N.A., as Trustee
   
By:
 
Name:
Title:
 
DREW INDUSTRIES INCORPORATED
   
By:
 
Name:  Fredric M. Zinn
Title:  President
 
KINRO, INC.
LIPPERT COMPONENTS, INC.
LIPPERT TIRE & AXLE, INC.
   
By:
 
Name:  Fredric M. Zinn
Title:    Vice President
 
KINRO HOLDING, INC.
LIPPERT HOLDING, INC.
LIPPERT TIRE & AXLE HOLDING, INC.
   
By:
 
Name:  Fredric M. Zinn
Title:    Chief Financial Officer




--------------------------------------------------------------------------------

